DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on January 19, 2021 has been entered.
Claims 1-14 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumaru et al. (US PG Pub No. 2005/0224057), hereinafter “Tokumaru”, in view of Shudo et al. (US PG Pub No. 2011/0088811), hereinafter “Shudo”.
Regarding claim 1, Tokumaru discloses a gas tank arrangement for an internal combustion engine, said gas tank arrangement comprising a gas tank (1a) for containing a combustible gas, and an additional gas tank (1b) arranged in upstream fluid communication with said internal combustion engine (E), wherein the gas tank arrangement further comprises a valve arrangement (18) positioned in fluid communication with the internal combustion engine (E), said valve arrangement (18) being further arranged in upstream fluid communication with the gas tank (1a) and the additional gas tank (1b) for controllably directing combustible gas from the internal combustion engine (E) to either the gas tank (1a) or the additional gas tank (1b), wherein the valve arrangement (18) is controllable between a first state in which combustible gas from the internal combustion engine (E) is directed to the gas tank (1a) and a second state in which combustible gas from the internal combustion engine (E) is directed to the additional gas tank (1b).
Tokumaru fails to disclose that the valve arrangement is controllable to be switched from the first state to the second state when a pressure level of the combustible gas from the internal combustion engine exceeds a predetermined threshold limit at the valve arrangement.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tokumaru by incorporating the teachings of Shudo in order to allow the flow of gas towards the right direction.
Regarding claim 2, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, wherein the valve arrangement (18) is a gas pressure controlled valve arrangement (paragraph 25).
Regarding claim 3, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, wherein the valve arrangement is a mechanically controlled valve arrangement (paragraph 28).
Regarding claim 4, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, wherein the gas tank (1a) is arranged in upstream fluid communication with the additional gas tank (1b); (Fig. 1).
Regarding claim 5, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 4, wherein the gas tank arrangement further comprises a compressor arranged in fluid communication between the gas tank and the additional gas tank (Fig. 1).
Regarding claim 6, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, wherein the gas tank arrangement comprises a fuel supply line between the gas tank (1a) and the internal combustion engine (E), and the 
Regarding claim 7, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 6, wherein said additional gas tank (1b) is connected to said fuel supply line at a position downstream of said first fuel pump (Fig. 1).
Regarding claim 8, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 6, wherein the gas tank arrangement comprises a gas converter arrangement arranged to convert liquefied combustible gas to compressed combustible gas, said gas converter arrangement being positioned in said fuel supply line downstream of said first fuel pump (paragraphs 37-39).
Regarding claim 10, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, said gas tank arrangement further comprising a second additional gas tank (1b) arranged in downstream fluid communication with the gas tank (1a).
Regarding claim 11, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 10, wherein the second additional gas tank (1b) is a high pressure gas vessel configured to contain compressed combustible gas adapted to be delivered to a fuel injection system (6) of the internal combustion engine (E); (paragraphs 24 & 25).
Regarding claim 12, the modified invention of Tokumaru discloses a method for controlling flow of combustible gas in a gas tank arrangement, said gas tank arrangement comprising a gas tank (1a) for containing a combustible gas, and an additional gas tank (1b), said gas tank (1a) and additional gas tank (1b) being arranged in fluid 
Regarding claim 13, the modified invention of Tokumaru discloses the gas tank arrangement according to claim 1, wherein the gas tank arrangement is part of a vehicle (paragraph 24) comprising an internal combustion engine (E), wherein said internal combustion engine (E) is arranged downstream of the gas tank arrangement (Fig. 1 (1a & 1b)).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokumaru, in view of Shudo as applied to claims 8 and 13 above, and further in view of Stanglmaier (US Patent No. 6,738,489), hereinafter “Stanglmaier”.
Regarding claim 9, Tokumaru discloses the gas tank arrangement according to claim 8.
Tokumaru fails to disclose a gas converter arrangement that comprises a second fuel pump and an evaporating unit positioned in fluid communication with said second fuel pump.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tokumaru by incorporating the teachings of Stanglmaier in order to return the fuel vapor to the additional gas tank.
Regarding claim 14, Tokumaru discloses the gas tank arrangement according to claim 13, wherein the internal combustion engine (E) is a dual fuel internal combustion engine (Stanglmaier (Fig. 3 (22, 24))).

Response to Arguments
Applicants’ remarks filed on January 19, 2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747